Citation Nr: 1814444	
Decision Date: 03/12/18    Archive Date: 03/19/18

DOCKET NO.  14-37 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, to include chronic obstructive pulmonary disease (COPD).

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for venous insufficiency, to include skin ulcer.  

4.  Entitlement to service connection for a bilateral ankle disorder.

5.  Entitlement to service connection for a bilateral foot disorder.

6.  Entitlement to service connection for a right knee disorder.

7.  Entitlement to service connection for erectile dysfunction.

8.  Entitlement to service connection for sleep apnea.

9.  Entitlement to service connection for a lumbar spine disorder.
10.  Entitlement to service connection for bilateral lower extremity sciatica.

11.  Entitlement to service connection for a skin disorder. 

12.  Entitlement to service connection for vision problems.

13.  Entitlement to an initial compensable disability rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

R. Casadei, Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to July 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran testified before the undersigned in a May 2017 videoconference Board hearing, the transcript of which is included in the record.

Following the most recent September 2014 Statement of the Case, additional evidence was received with a waiver of initial RO consideration in June 2017.  Subsequent VA treatment records received in June 2017 and July 2017 are either duplicative of records already received or are not relevant to the Veteran's claims decided herein.  Accordingly, the Board may proceed with adjudication of the claims on appeal. 

The issues of entitlement to:  (1) service connection for sleep apnea; (2) service connection for a lumbar spine disorder; (3) service connection for bilateral lower extremity sciatica; (4) service connection for a skin disorder; (5) service connection for vision problems; and (6) an initial compensable rating for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran was exposed to asbestos during service, but does not have a currently diagnosed asbestos-related respiratory disorder, including asbestosis.

2.  The Veteran's diagnosed COPD was not incurred in service and is not etiologically related to service, to include exposure to asbestos.

3.  The Veteran's hypertension was first demonstrated years after service and is not etiologically related to any incident in service.

4.  The Veteran's venous insufficiency, to include skin ulcer, was not incurred in service and is not related to any incident in service. 

5.  The currently diagnosed right ankle strain is not related to the in-service acute right ankle sprain or any other incident during service; and any symptoms of ankle swelling have been shown to be due to a nonservice-connected disability (i. e., venous insufficiency).
  
6.  The Veteran does not have a currently diagnosed left ankle disability; symptoms of ankle swelling have been shown to be due to a nonservice-connected venous insufficiency.

7.  The Veteran's bilateral foot disorders, diagnosed as hammertoes and hallux valgus, were first demonstrated years after service and are not etiologically related to any incident in service.

8.  The Veteran's right knee disorder, diagnosed as infrapatellar bursitis, was not incurred in service and is not etiologically related to any incident in service, including the acute bruised right knee diagnosed during service.

9.  The evidence is at least in equipoise as to whether the Veteran's erectile dysfunction is caused by medications used to treat his service-connected psychiatric disability.


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for a respiratory disorder, to include COPD, are not met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.303 (2017).

2.  The criteria to establish service connection for hypertension are not met.  
38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

3.  The criteria to establish service connection venous insufficiency, to include skin ulcer, are not met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.303 (2017).

4.  The criteria to establish service connection for a bilateral ankle disorder are not met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.303 (2017).

5.  The criteria to establish service connection for a bilateral foot disorder are not met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.303 (2017).

6.  The criteria to establish service connection for a right knee disorder, to include bursitis, are not met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.303 (2017).

7.  The criteria to establish service connection for erectile dysfunction as secondary to the service-connected psychiatric disability are met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In this case, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).
    
    Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303 (a). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  Only chronic diseases listed under 38 C.F.R. § 3.309 (a) (2017) are entitled to the presumptive service connection provisions of 38 C.F.R. § 3.303 (b).  Walker v. Shinseki, 708 F.3d 1331 Fed. Cir. 2013).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310 (a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310 (a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57(1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382(1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.

Service Connection Analysis for a Respiratory Disorder

The Veteran maintains that he developed COPD as a result of exposure to asbestos, paint thinner, and other chemicals while serving on the USS Saratoga.  

Initially, the Board finds that the Veteran had a probable likelihood of asbestos exposure during service as he served on the USS Saratoga and was an Aviation Structural Mechanic, a naval occupation associated with probable asbestos exposure.  As such, the Board finds that the Veteran was exposed to asbestos in service.

Nonetheless, the Board finds that the competent medical evidence of record weighs against a finding that the Veteran has a currently diagnosed asbestos-related disease, such as asbestosis.

The only evidence showing a notation of asbestosis is a December 2008 evaluation by Dr. Zimmet, a private physician.  The report indicated that the Veteran underwent a physical examination, pulmonary function tests, and chest x-rays.  Dr. Zimmet indicated that PA and lateral chest x-rays done in June 2008 were reviewed and showed bilateral increased interstitial pulmonary markings indicative of "interstitial pulmonary fibrosis bilaterally."  Dr. Zimmet then opined that "to a reasonable degree of medical certainty, [the Veteran] has asbestosis.  This is based on his occupational exposure to asbestos, abnormal pulmonary function studies, and abnormal chest x-rays."

The Board finds the December 2008 opinion from Dr. Zimmet to lack probative value.  First, although the doctor indicated that the Veteran had asbestosis, there was no discussion as how the chest x-ray or pulmonary function tests supported the diagnosis.  Further, the remaining evidence of record does not show any indication that the Veteran has asbestosis.  

Service treatment records are absent for any complaints, diagnoses, or treatment for a respiratory disorder.  In a June 1975 Report of Medical Examination, conducted at service separation, a clinical evaluation of the Veteran's lungs and chest was normal.  

Private treatment records from Sumter Radiology include April 2008 and March 2009 chest x-rays.  The Veteran was noted to have a history of COPD.  Pulmonary windows demonstrated chronic interstitial and COPD-type changes with moderate bullous formations.  There was no indication of asbestosis.  

Post-service VA treatment records show notations of COPD, but do not include any indication of asbestosis or other asbestos-related respiratory disorders.  

The Veteran was afforded a VA respiratory examination in March 2014 where a diagnosis of COPD was confirmed.  The examiner indicated that the Veteran served on the USS Saratoga and was an Aviation Structural Mechanic, a naval occupation associated with probable asbestos exposure.  The Veteran reported a history of smoking and stated that he started smoking at age 25-26.  A medical opinion was obtained in September 2014.  The examiner indicated that service treatment records did not show complaints or treatment for a respiratory disorder.  Private reports in September 1991 showed that the Veteran was admitted for right-sided chest pain.  X-rays at that time revealed a complete right spontaneous pneumothorax.  It was noted that the Veteran was a smoker with no previous history of pulmonary disease and no history of previous pneumothorax.  There was a right chest tube inserted and about a week later, it began to resolve.  The chest tube was removed, and he was discharged.  Additional private reports show that the Veteran had a long history of smoking.  In June 2001, he was assessed with shortness of breath.  In April 2008, a diagnosis of chronic interstitial and COPD-type changes was rendered.  The VA examiner also noted that a review of the private report from Dr. Zimmet, noting that the Veteran had asbestosis, was reviewed; however the examiner still only diagnosed the Veteran with COPD.

The September 2014 VA examiner then opined that the Veteran's COPD was not related to service.  In support of this opinion, the examiner stated that the Veteran had a current diagnosis of COPD with x-ray findings consistent with this diagnosis. The Veteran was also shown to have a long history of smoking which was responsible for the vast majority of cases of COPD.  Further, the examiner determined that there were no radiographic findings consistent with asbestosis or a history of mesothelioma.  The examiner also explained that asbestosis does not cause COPD.

The Veteran submitted a June 2017 Respiratory Conditions Disability Benefits Questionnaire from Dr. Whaley, a private physician.  A diagnosis of COPD was confirmed with a date of diagnosis in 2013.  No other respiratory conditions, to include asbestosis were diagnosed.  An opinion as to the etiology of the Veteran's disorder was not provided in that questionnaire.  

Although the Veteran is deemed to have been exposed to asbestos during his military service, for the reasons discussed above, the Board finds that the preponderance of the competent evidence is against finding that the Veteran has an asbestos-related respiratory disorder, including asbestosis.  The VA diagnoses of COPD based on x-ray findings, in addition to the June 2017 private diagnosis of COPD also based on x-ray findings, collectively outweigh the isolated notation of asbestosis found in the record.  

Further, although he is currently diagnosed with COPD, it has not been shown by the competent medical evidence to have been incurred in service or otherwise related to it, to include the conceded asbestos exposure.  

In deciding this claim, the Board also considered the Veteran's statements asserting a nexus between his lung disorder and his in-service asbestos exposure.  As a lay person, however, the Veteran does not have the requisite medical knowledge, training, or experience to be able to diagnose asbestosis or to render a competent medical opinion regarding the cause of the medically complex disorder of COPD.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011).  COPD is a complex disease process because of its multiple possible etiologies (such as smoking).  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  Further, the etiology of the Veteran's COPD is a medical question involving internal and unseen system processes unobservable by the Veteran.

In summary, a preponderance of the evidence is against the claim for service connection for a respiratory disorder, to include COPD and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.


Service Connection Analysis for Hypertension

During the May 2017 Board hearing, the Veteran testified that he believed his hypertension was due to stress he experienced during service, including the hazards associated with his duties.  See id at pg. 24.

Hypertension refers to persistently high arterial blood pressure.  For VA rating purposes, the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm, or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2017).  This provision also states that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  Id. 

In this case, the medical evidence of record confirms a diagnosis of hypertension.  See e.g., April 2017 Hypertension DBQ.

However, the Board finds that no vascular injury, disease, or chronic symptoms of hypertension occurred during service or were manifested during service.  The Veteran's service treatment records show no symptoms, treatment, or diagnoses referable to hypertension.  In a June 1975 Report of Medical Examination, conducted upon service separation, the Veteran's blood pressure reading was 110/70; there was no diagnosis of hypertension.  Thus, the Board finds that the most probative evidence of record weighs against the existence of any hypertensive disease in service.

The first suggestion of hypertension is not shown until decades later in 1999, where private treatment records indicated multiple elevated blood pressure readings.  Moreover, a diagnosis of hypertension is not shown until 2001, which is approximately 25 years after the Veteran's service separation.  See e.g. June 2001 records from Dr. Whaley; see also Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a lengthy period without complaint or treatment is evidence that there has not been a continuity of symptomatology, and can weigh against the claim).  Accordingly, symptoms of hypertension were not continuous since service, the Veteran's hypertension did not manifest to a compensable degree during the first post-service year, and the evidence does not otherwise show manifestations of hypertension to a degree of ten percent within one year of service separation.  Accordingly, there is no basis for presumptive service connection.  38 C.F.R. §§ 3.307, 3.309.

Additionally, there is no competent evidence of a nexus between the Veteran's hypertension and service.  The Veteran submitted an April 2017 Hypertension DBQ by Dr. Whaley, which confirmed a current diagnosis but did not provide a medical opinion relating the Veteran's hypertension to his period of service.

The only evidence of record supporting the contention that the Veteran's hypertension is etiologically related to active service is lay evidence submitted by the Veteran.  However, the Veteran's lay statements are not competent because the question of etiology is a complex medical question and, as a layperson, the Veteran is not competent to provide an opinion relating it to service.  Such a diagnosis requires blood pressure readings which are not found within the record during or immediately following his service period.  Additionally, an opinion of etiology would require knowledge of the complexities of the cardiovascular-renal system, the various causes of unobservable hypertension, and would involve objective clinical testing and expertise that the Veteran is not competent to perform.  Further, as noted above, there is no in-service injury; therefore, any medical opinion sought by VA would be speculative.  The lay statements of record attributing the Veteran's hypertension to service are further outweighed by the lay and medical evidence of record showing no hypertension, diagnosis, or treatment for decades since service separation.

For these reasons, the Board finds that the weight of the lay and medical evidence shows that the hypertension was not incurred in service, and is not otherwise related to service.  As the Veteran has not presented competent evidence showing that his hypertension is related to service, the claim must be denied.  See 38 U.S.C. § 5107 (a) ("[A] claimant has the responsibility to present and support a claim for benefits."); Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009) (holding that it is the claimant's general evidentiary burden to establish all elements of the claim). 

The preponderance of the evidence is against the claim, and the benefit-of-the doubt standard of proof does not apply.  38 U.S.C. § 5107 (b) (2017).  Service connection for hypertension is denied.

Service Connection Analysis for Venous Insufficiency, to include Skin Ulcer

The Veteran essentially maintains that his venous insufficiency is related to prolonged standing or chemicals he was exposed to during service.  

The evidence confirms a current diagnosis of venous insufficiency; however, there is no evidence of related complaints or diagnoses in service, or a nexus between the current diagnosis and service.  

The Veteran's service treatment records show no symptoms, treatment, or diagnoses referable to a vein disorder, to include venous insufficiency.  In a June 1975 Report of Medical Examination, conducted upon service separation, a clinical evaluation of the Veteran's lower extremities was normal.  

Private treatment records dated in November 2000 from Dr. Whaley show complaints of edema in the bilateral lower extremities, right greater than left.  In June 2010, the Veteran was assessed with peripheral edema likely related to venous insufficiency and prolonged standing required by the Veteran's job.  However, these records provide no evidence of a relationship between a current vein disorder and military service.

The evidence also includes a VA examination dated in January 2011 where the examiner noted that the Veteran had edema in the right ankle.  The examiner reported a diagnosis of chronic venous insufficiency; however, there was no indication by the examiner that the vein disorder was related to service.  

Although the Veteran has reported continuous symptoms of swelling in the lower extremities, the medical evidence is inconsistent with the Veteran's contentions.  For example, immediately following service separation, the Veteran filed in September 1975 a claim for service connection for an unrelated condition and during a January 1976 VA examination clinical evaluation of the Veteran's musculoskeletal system was within normal limits and there was no indication of a bilateral lower extremity disability.  While the Veteran's inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, the Veteran takes action regarding another claim immediately following service separation, it becomes reasonable to expect that he is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In other words, the Veteran demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for a bilateral lower extremity vein disorder, when viewed in the context of his action regarding his other claim immediately following service separation, may reasonably be interpreted as indicative of his belief that he did not sustain a vein disorder in service and a lack of symptomatology at the time he filed the other claim. Moreover, as indicated above, venous complaints are first shown in the Veteran's medical record decades after service separation.

The remaining evidence of record, to include VA and private treatment records, shows complaints of swelling in the lower extremities, but does not show that the Veteran's venous insufficiency is related to service. 

For these reasons, the Board finds that the evidence is against the claim, and the benefit-of-the doubt standard of proof does not apply.  38 U.S.C.A. § 5107 (b) (2017).  Service connection for venous insufficiency is denied.

Service Connection Analysis for a Bilateral Ankle Disorder

During the May 2017 Board hearing, the Veteran indicated that he sprained his right ankle in service.  He testified that he continued to have swelling in the right ankle since service separation.  As to the left ankle, the Veteran stated that, due to overcompensation from the right ankle, he developed pain in the left ankle.  

Based on the following reasons and bases, the Board finds that service connection for a bilateral ankle disability is not warranted.

Initially, the Board finds no competent evidence of current left ankle disability.  The Board recognizes the Veteran's complaints of pain in the left ankle and those complaints are shown on his treatment records.  However, pain alone, without a diagnosed or identifiable underlying malady or condition, is not a disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  As the threshold element of the claim has not been met, service connection for a left ankle disability cannot be awarded on a direct or secondary basis.  

There is however competent medical evidence of a currently diagnosed right ankle strain, but the competent evidence demonstrates that it is not related to service.  
   
Service treatment records show that the Veteran had an injury to the right ankle in 1973.  Specifically, in January 10, 1973, the Veteran was seen for complaints of a sprained right ankle after playing basketball.  Upon examination, there was some swelling.  The Veteran was advised to stay off the foot and wrap the ankle in an ace bandage.  In a following January 11, 1973 follow-up service treatment records, it was noted that x-rays of the right ankle were negative for a fracture.  In a January 22, 1973 note, the impression noted was a sprained right ankle.  On January 24, 1973, the Veteran returned to sick call for continued complaints of pain and swelling in the right ankle.  He indicated that he still had much swelling in the outer aspect of the ankle.  It was also noted that the Veteran had limited range of motion.  Notably, there were no follow-up treatment records pertaining to the right ankle after January 24, 1973.  Service treatment records are also absent for any complaints, diagnosis, or treatment for an ankle disorder or injury.  Moreover, during his June 1975 Report of Medical Examination, conducted upon service separation, a clinical evaluation of the Veteran's lower extremities and feet were normal and there was no diagnosis pertaining to the ankles.

Although the Veteran has reported continuous symptoms of swelling in the right ankle since the in-service injury, the medical evidence is inconsistent with the Veteran's contentions.  For example, immediately following service separation, the Veteran filed a claim for an unrelated disability in September 1975, but did not mention an ankle disorder at that time.  A VA examination conducted in January 1976 also did not indicate an ankle disability and a clinical evaluation of the Veteran's musculoskeletal system was within normal limits.  

In November 2000 private treatment records, Dr. Whaley noted that the Veteran had peripheral edema "likely related to venous insufficiency and his prolonged standing required by his job."  There was no indication of an ankle disability in those private treatment records.

Moreover, a January 2011 VA examiner had an opportunity to examine the Veteran and review his claims file, including the January 1973 service treatment records showing a right ankle injury, but provided an etiology opinion unfavorable to the claim.  In this regard, after performing a physical examination, the examiner diagnosed the Veteran with chronic venous insufficiency with an underlying right ankle strain.  The examiner then stated that the Veteran's right ankle disorder was not related to service.  The examiner considered the STRs showing treatment for an acute sprain during service.  The examiner also considered the Veteran's reports that his ankle pain had returned for the past 15-20 years and that he has constant swelling in both legs, but worse on the right.  However, the examiner noted that after the inservice right ankle sprain was acute.  Indeed the examiner observed that there was no indication of a chronic ankle problem as there was no follow-up after two weeks.  Moreover, as noted above, examination of the legs was normal upon service separation and the separation examination report shows no diagnosis pertinent to the right ankle.  The VA examiner ultimately concluded that the Veteran's current leg swelling is due to venous insufficiency and "not related to the ankle problem."
Based on the foregoing, the Board concludes that the Veteran in this case has not presented competent evidence showing that he has currently diagnosed left ankle disability.  See 38 U.S.C. § 5107 (a) ("[A] claimant has the responsibility to present and support a claim for benefits."); Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009) (holding that it is the claimant's general evidentiary burden to establish all elements of the claim).  

Moreover, although the Veteran received treatment for an acute right ankle sprain in service, the competent medical evidence indicates that it is not related to the current right ankle strain, and any current ankle swelling is related to the nonservice-connected venous insufficiency.  

For these reasons, the Board finds that the evidence is against the claim, and the benefit-of-the doubt standard of proof does not apply.  38 U.S.C.A. § 5107 (b) (2017).  Service connection for a bilateral ankle disorder is denied.

Service Connection Analysis for a Bilateral Foot Disorder

The Veteran also asserts that he has a bilateral foot disorder that was incurred in service, to include as a result of wearing military boots.

The Veteran's service treatment records are absent for any complaints, diagnoses, or treatment for a foot disorder.  During his June 1975 Report of Medical Examination, conducted upon service separation, a clinical evaluation of the Veteran's lower extremities and feet were normal and there was no diagnosis pertaining to the feet.  Additionally, immediately following service separation, the Veteran filed a claim for service connection for an unrelated condition in September 1975, but did not mention any symptoms associated with his feet.  A VA examination conducted in January 1976 also did not indicate a foot disability and a clinical evaluation of the Veteran's musculoskeletal system was within normal limits.  




The Veteran submitted May 2017 medical evidence from Dr. Torian, a private podiatrist, who noted that the Veteran's feet became painful with chronic tingling and numbness in 2010, and noted diagnoses of hammer toes and hallux valgus with an onset of May 2016.  Notably, these symptoms and diagnoses occurred more than 30 years after service separation.  See Maxson, 230 F.3d 1330 (a lengthy period without complaint or treatment is evidence that there has not been a continuity of symptomatology, and can weigh against the claim).  As to etiology, Dr. Torian checked the box on the provided statement, indicating that the Veteran's bilateral foot disorders are more likely than not related to his service.   Dr. Torian reasoned that the Veteran reported years of wearing military foot gear, which caused bilateral foot pain, tingling, numbness and hammertoes.  

The Board however finds the May 2017 medical opinion from Dr. Torian to be of limited probative value.  First, although the doctor stated that he was familiar with the Veteran's medical history, there is no indication that he had the opportunity to review the Veteran's claims file, particularly to include the service treatment records and post service records.  Moreover, the opinion does not point to any evidence of record, with the exception of the Veteran's lay statements concerning in-service foot symptoms.  Although the Veteran is certainly competent to report having had pain, numbness and tingling of the feet during service, the Board finds his lay statements to be not credible.  The Veteran's statements regarding persistent symptoms of foot pain, numbness, and tingling are inconsistent with, and outweighed by, evidence contemporaneous with his military service and thereafter.  For example, although the Veteran has reported persistent foot symptoms since service, there is no evidence of any foot complaints during service and for decades thereafter.  Importantly, while Dr. Torian relied on the Veteran's statement that he has had persistent symptoms since 1975, he did not provide a reasonably sound explanation as to why the Veteran's foot disorders were not diagnosed until approximately 30 years following service separation.  Dr. Torian also did not reconcile the Veteran's symptoms of pain and tingling in the feet with his non service-connected venous insufficiency.  For these reasons, the Board finds this private opinion to be inadequate and of low probative value on the question of etiology.  
The only evidence of record supporting the contention that the Veteran's bilateral foot disorder is etiologically related to active service is lay evidence submitted by the Veteran.  However, the Veteran's lay statements are not competent because the question of etiology is a complex medical question and, as a layperson, the Veteran is not competent to provide an opinion relating it to service.  An opinion of etiology would require knowledge of the complexities of the musculoskeletal system, and would involve objective clinical testing and expertise that the Veteran is not competent to perform.  

Further, as noted above, there is no in-service injury; therefore, any medical opinion sought by VA would be speculative.  Moreover, the Veteran's statements regarding persistent symptoms of foot pain, tingling, and numbness have not been found to be credible as they are inconsistent with, and outweighed by, other evidence of record.  

For these reasons, the Board finds that the weight of the lay and medical evidence shows that the Veteran's bilateral foot disorders was not incurred in service, and is not otherwise related to service.  As the Veteran has not presented competent evidence showing that his foot disorders are related to service, the claim must be denied.  See 38 U.S.C. § 5107 (a) ("[A] claimant has the responsibility to present and support a claim for benefits."); Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009) (holding that it is the claimant's general evidentiary burden to establish all elements of the claim). 

The preponderance of the evidence is against the claim, and the benefit-of-the doubt standard of proof does not apply.  38 U.S.C.A. § 5107 (b) (2017).  Service connection for a bilateral foot disorder is denied.

Service Connection Analysis for a Right Knee Disorder

During the May 2017 Board hearing, the Veteran also testified that he injured his right knee in service after hitting it on a metal hatch.  

Service treatment records include a June 1974 record where the Veteran was noted to have a trauma to the right leg.  The Veteran reported that he had hit his right knee the night before.  There was no swelling or tenderness to touch.  It was noted that the Veteran appeared to have a bruised knee.  The remaining service treatment records are absent for any other complaints, diagnoses, or treatment for a knee disorder.  Moreover, during his June 1975 Report of Medical Examination, conducted upon service separation, a clinical evaluation of the Veteran's lower extremities were normal and there was no diagnosis pertaining to the knees.  

Additionally, immediately following service separation, the Veteran filed a claim for service connection for an eye condition in September 1975, but did not mention a right knee disability at that time.  A VA examination conducted in January 1976 also did not indicate a knee disability and a clinical evaluation of the Veteran's musculoskeletal system was within normal limits.  

In connection with the instant appeal, the Veteran was afforded a VA knee examination in March 2014.  The examiner diagnosed the Veteran with infrapatellar bursitis of the right knee.  The examiner noted the June 1974 service treatment record where the Veteran reported hitting his knee.  During the evaluation, the Veteran stated that he recalled having trouble with his right knee while on active duty and ever since.  The examiner provided a medical opinion in September 2014, in which he specifically determined that the Veteran's right knee disorder was not related to service.  In support of this opinion, the examiner noted that the Veteran was shown to have treatment for a bruised knee in 1974; however, there was no indication of chronic or recurrent problems with the knee during active service. The Board finds this VA opinion to be both adequate and probative.  There is no competent opinion to the contrary.   

The only evidence of record supporting the contention that the Veteran's right knee disorder is etiologically related to active service is lay evidence submitted by the Veteran.  However, the Veteran's lay statements are not competent because the question of etiology is a complex medical question and, as a layperson, the Veteran is not competent to provide an opinion relating it to service.  An opinion of etiology would require knowledge of the complexities of the musculoskeletal system, and would involve objective clinical testing and expertise that the Veteran is not competent to perform.  

For these reasons, the Board finds that the weight of the lay and medical evidence shows that the Veteran's right knee disorder was not incurred in service, and is not otherwise related to service.  The preponderance of the evidence is against the claim, and the benefit-of-the doubt standard of proof does not apply.  38 U.S.C. 
§ 5107 (b) (2017).  Service connection for a right knee disorder is denied.

Service Connection Analysis for Erectile Dysfunction

The Board finds that service connection or erectile dysfunction is warranted as the evidence is in equipoise as to whether his erectile dysfunction is secondary to medications prescribed for his service-connected psychiatric disability.

The Veteran is currently in receipt of a 100 percent evaluation for his service-connected posttraumatic stress disorder (PTSD).  Further, a December 2015 VA mental health treatment note specifically indicates that the Veteran was prescribed 20 mg of Fluoxetine to help him manage his mood, but were resulting in some side effects.  Specifically, the report indicated "sexual side effects from fluoxetine."  See also February 2016 and June 2016 VA mental health notes (noting sexual side effects from Fluoxetine and Lexapro).  

Based on the above, and resolving any reasonable doubt in the Veteran's favor, the Board finds that the erectile dysfunction is etiologically related to the Veteran's service-connected PTSD disability.  Accordingly, service connection for erectile dysfunction is granted on a secondary basis.  38 C.F.R. § 3.310.  Given such award, consideration of the claim based on any other theory of entitlement is rendered moot.  

ORDER

Service connection for a respiratory disorder, to include COPD, is denied.

Service connection for hypertension is denied.

Service connection for venous insufficiency, to include skin ulcer, is denied. 

Service connection for a bilateral ankle disorder is denied.

Service connection for a bilateral foot disorder is denied.  

Service connection for a right knee disorder is denied. 

Service connection for erectile dysfunction is granted.  


REMAND

In a December 2014 rating decision, the RO denied the issues of service connection for sleep apnea, a lumbar spine disorder, bilateral lower extremity sciatica, a skin disorder, and vision problems.  The RO also granted service connection for bilateral hearing loss and assigned a noncompensable rating.  In December 2014, the Veteran filed a notice of disagreement with the December 2014 rating decision.  Although it appears that the RO initiated development on some of the issues, a review of the record reveals that the Veteran has not been issued a Statement of the Case for these issues.  Accordingly, a remand is warranted.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a Statement of the Case to the Veteran and his representative concerning the claims for (1) service connection for sleep apnea; (2) service connection for a lumbar spine disorder; (3) service connection for bilateral lower extremity sciatica; (4) service connection for a skin disorder; (5) service connection for vision problems; and (6) an initial compensable rating for bilateral hearing loss.  

The Veteran must be advised of the necessity of filing a timely substantive appeal if he wants the Board to consider these issues.  Then, only if an appeal is timely perfected, should the issues be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


